IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


JEAN REINHART, ADMINISTRATOR OF     :         No. 365 EAL 2020
THE ESTATE OF BRIAN REINHART,       :
DECEASED AND IN HER OWN RIGHT       :
                                    :         Petition for Allowance of Appeal
                                    :         from the Order of the Superior
            v.                      :         Court
                                    :
                                    :
EUGENE MAYER, M.D., NORTHEAST       :
GASTROENTEROLOGY ASSOCIATES,        :
INC., MONA SODHI, D.O., ARIA HEALTH :
D/B/A ARIA JEFFERSON HEALTH -       :
TORRESDALE, GEORGE H. TSIOTSIAS,    :
D.O., AND ARIA HEALTH PHYSICIAN     :
SERVICES                            :
                                    :
                                    :
PETITION OF: MONA SODHI, D.O., ARIA :
HEALTH D/B/A ARIA JEFFERSON HEALTH :
- TORRESDALE, GEORGE H. TSIOTSIAS,  :
D.O. AND ARIA HEALTH PHYSICIAN      :
SERVICES                            :


                                    ORDER



PER CURIAM

     AND NOW, this 9th day of March, 2021, the Petition for Allowance of Appeal is

DENIED.